*845
ORDER

PER CURIAM.
Tizzy Dickerson appeals her convictions of murder in the first degree and armed criminal action, and her subsequent concurrent sentences of life imprisonment without the possibility of parole and five years, respectively. We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed. Mo. R.Crim. P. 30.25(b) (2012).